Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 
2.	Claims 1-26 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 6, 11 and 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim limitation is not clear by what it means “the first identifier is not associated with the first interface” " By sending the identifier it inherently is "associated" and the claims is short on language on how this not associating is achieved. Thus, it is not clear what would satisfy the claim language. Appropriate correction is required.



Response to Argument
4.	Applicant's arguments filed on 07/12/2022 have been fully considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 6-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20170099180 A1) hereinafter referred as Singh in view of  Atlas et al. (US 9270426 B1) hereinafter referred as Atlas.

Regarding claim 1, Singh discloses communications method implemented by a first provider edge (PE) device ([see fig. 1)

 	sending a first identifier to a second PE device through a first interface ([para. 0043] each of PE routers 10A-10C runs EVPN and BFD protocols. At initial configuration and startup, each of PE routers 10A and 10B may advertise Ethernet AD routes. PE router 10C inspect the contents of each Ethernet AD route and determine that an ESI for an Ethernet AD route advertised by PE router 10B matches an ESI for an Ethernet AD route advertised by PE router 10A. PE router 10C may also determine that PE router 10C is coupled to each of PE routers 10A and 10B, which are configured in EVPN active-active mode for Ethernet Segment 14 having an ESI 200. Based on determining that PE router 10C is coupled to each of PE routers 10A and 10B operating in active-active mode for Ethernet Segment 14, PE router 10C may send Ethernet Segment Identifier Ping (“ESI Ping”) request packets to each of PE routers 10A and 10B. More generally, PE router 10C may send ESI Ping request packets to exercise all paths of an ESI);
 receiving, through the first interface, a data packet from the second PE device to a customer edge (CE) device which is configured to be multi-homed to the first PE device and the second PE device in all-active mode, wherein the data packet comprises the first identifier (para. [0034] as shown in FIG. 1, CE routers 8 may be multi-homed to one or more of PE routers 10. In EVPN, a CE router may be said to be multi-homed when it is coupled to two physically different PE routers on the same EVI when the PE routers are resident on the same physical Ethernet Segment. As one example, CE router 8B is coupled to PE routers 10A and 10B via links 16D and 16E, respectively, where PE routers 10A and 10B are capable of providing access to EVPN for L2 customer network 6B via CE router 8B. In instances where a given customer network (such as customer network 6B) may couple to service provider network 12 via two different and, to a certain extent, redundant links, the customer network may be referred to as being “multi-homed.” In this example, CE router 8B may be multi-homed to PE routers 10A and 10B because CE router 8B is coupled to two different PE routers 10A and 10B via separate and, to a certain extent, redundant links 16D and 16E where both of PE routers 10A and 10B are capable of providing access to EVPN for L2 customer network 6B. Multi-homed networks are often employed by network operators so as to improve access to EVPN provided by service provider network 12 should a failure in one of links 16D, 16E, and 16F occur. An Ethernet Segment route advertised by each PE router 10A-10C using BGP includes a Route Distinguisher and Ethernet Segment Identifier [0029] an Ethernet AD route advertised by each PE router 10A-10C for each EVI, specifies a Route Distinguisher (RD) (e.g., an IP address of an MPLS Edge Switch (MES)), ESI, Ethernet Tag Identifier, and MPLS label. Subsequent BGP media access control (MAC) routes output by PE router 10A-10C announce MAC addresses of customer equipment 4 for the EVPN include a RD, ESI, Ethernet Tag Identifier, MAC address and MAC address length, IP address and IP address length, and MPLS label);

determining, according to the first identifier in the data packet, that a second interface connecting the first PE device to the CE device in a faulty state (para. [0042] PE router 10C runs Bidirectional Forwarding Detection (BFD) over EVPN on a per-ESI basis. That is, PE router 10C may run BFD sessions on a per-ESI basis with each PE router operating in active-active mode in the same Ethernet Segment (e.g., having the same ESI). In this way, if PE router 10C determines for example, via a per-ESI BFD session with PE router 10B, that network traffic cannot reach CE router 8B from via PE router 10B [i.e. based on BFD sessions on a per-ESI basis, PE router 10C determines  that that CE router 8B is in a faulty state] then PE router 10C may immediately re-direct network traffic for the Ethernet Segment away from PE router 10B and to other PE routers that are coupled to PE router 10C in active-active mode in the same Ethernet Segment, such as PE router 10A; and 
avoiding sending, in response to determining that the second interface is in the faulty state, the data packet to the second PE device through the first interface (para [0042], [0053] communication link 16E may fail in the example of FIG. 1. PE router 10B stop sending BFD reply messages for BFD session 20B that corresponds to ESI 200 because PE router 10B cannot forward network packets to CE router 8B for ESI 200. PE router 10C may determine that BFD session 20B has terminated or been interrupted and therefore network traffic can no longer flow from PE router 10C to CE router 8B via a path that includes PE router 10B. As such, PE router 10C may re-direct network traffic for Ethernet Segment 14 to other PE routers that are also operating in active-active mode for Ethernet Segment 14, such as PE router 10A).
Singh may not explicitly disclose  wherein the first identifier is not associated with the first interface.
However,  Atlas discloses wherein the first identifier is not associated with the first interface (col 9 lines 2-34, ingress PE router 12A establishes the first P2MP LSP 30A along the first maximally redundant tree 25A by sending resource reservation requests 32 to routers 20 (LSRs) along the first maximally redundant tree 25A. The resource reservation requests 32 can each include an identifier associating the requests with the first maximally redundant tree. In addition, ingress PE router 12A receives resource reservation messages 34 in response to the resource reservation requests 32, where the resource reservation messages 34 specify reserved resources and labels allocated to the P2MP LSP to be used for forwarding network traffic to corresponding next hops along the sub-paths of the P2MP LSP, wherein the resource reservation messages each include an identifier associating the messages with the same P2MP LSP. The same process is used for establishing the second P2MP LSP 30B along the MRT 25B). In accordance with RSVP-TE, to establish the P2MP LSPs 30A-30B LSP between ingress PE router 12A and egress PE routers 12C and 12D, ingress PE router 12A may send multiple RSVP-TE Path messages 32 downstream hop-by-hop along the MRTs 25A, 25B to the egress PE routers 12C and 12D to identify the sender and indicate TE constraints (e.g., bandwidth) needed to accommodate the data flow, along with other attributes of the P2MP LSP. The Path messages 32 may contain various information about the TE-LSP including, e.g., various characteristics of the TE-LSP. For example, the Path messages 32 sent by ingress PE router 12A may specify the hop-by-hop path to be established by way of an Explicit Route Object (ERO) contained in the Path message 32. The ERO can define the trees corresponding to the MRTs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Singh and include wherein the first identifier is not associated with the first interface using the teaching of Atlas. The motivation for doing so would have been in order to reduce packet loss due to network failures on any one of the paths.

Regarding claims 2, claim 1 is incorporated.  Singh further discloses determining the second interface based on the first entry and the first identifier; and determining that the second interface is in the faulty state (see paragraph [0059] forwarding engine 86 arranges forwarding structures as forwarding next hop data that can be chained together as a series of “forwarding next hops” along an internal packet forwarding path for the network device. The forwarding structures perform lookup operations within internal memory of ASICs included in forwarding engine 86, where the lookup may be performed against a tree (or trie) search, a table (or index) search. Operations that may be specified with the forwarding next hops include filter determination and application, or a rate limiter determination and application. Lookup operations locate, within a lookup data structure (e.g., a lookup tree), an entry that matches packet contents or another property of the packet or packet flow, such as the inbound interface of the packet).

Regarding claims 3, claim 1 is incorporated.  Singh further discloses searching a media access control (MAC) forwarding table for a second entry that matches a destination MAC address of the data packet  ( paragraph [0032] as PE routers 10 learn the MAC address for customer equipment 4 reachable through local attachment circuits, the PE routers 10 utilize MAC address route advertisements of a layer three (L3) routing protocol (i.e., BGP in this example) to share the learned MAC addresses and to provide an indication that the MAC addresses are reachable through the particular PE router that is issuing the route advertisement. In the EVPN implemented using PE routers 10 for a given EVI, each of PE routers 10 advertises the locally learned MAC addresses to other PE routers 10 using a BGP route advertisement, also referred to herein as a “MAC route” or a “MAC Advertisement route.”); and determining the second interface based on a fourth identifier, in the second entry, of a third interface configured to implement a connection to the CE device ( see paragraph [0033], Each of PE routers 10 (e.g., PE router 10D) utilizes MAC routes specifying the MAC addresses learned by other PE routers to determine how to forward L2 communications to MAC addresses that belong customer equipment 4 connected to other PEs).

Regarding independent claim 6, claim corresponds to independent claim 1 and is therefore rejected for similar reasoning. Singh further discloses a first provider edge (PE) device (see Fig. 1).

Regarding claim 7, claim 6 is incorporated.  Claim 7 corresponds to claim 2 is therefore rejected for similar reasoning.

Regarding claim 8, claim 6 is incorporated.  Claim 8 corresponds to claim 3 is therefore rejected for similar reasoning.

Regarding independent claim 11, claim corresponds to independent claim 1 and is therefore rejected for similar reasoning. Singh further discloses a customer edge (CE) device; a second provider edge (PE) device  (see Fig. 1).

Regarding claim 12, claim 11 is incorporated.  Claim 12 corresponds to claim 2 is therefore rejected for similar reasoning.

Regarding claims 13, claim 12 is incorporated. Singh further discloses wherein the second PE device is further configured to: determine that a third interface is in the faulty state, wherein the second PE device connects to the CE device using the third interface; and send, in response to the determining that the third interface is in the faulty state, the data packet to the first PE device ( para. [0049], [0053] communication link 16E may fail in the example of FIG. 1. PE router 10B stop sending BFD reply messages for BFD session 20B that corresponds to ESI 200 because PE router 10B cannot forward network packets to CE router 8B for ESI 200. PE router 10C may determine that BFD session 20B has terminated or been interrupted and therefore network traffic can no longer flow from PE router 10C to CE router 8B via a path that includes PE router 10B. As such, PE router 10C may re-direct network traffic for Ethernet Segment 14 to other PE routers that are also operating in active-active mode for Ethernet Segment 14, such as PE router 10A).

Regarding claim 14, claim 11 is incorporated.  Claim 14 corresponds to claim 3 is therefore rejected for similar reasoning.

Regarding claim 15, claim 11 is incorporated. Singh further discloses wherein the second PE device is further configured to: determine that a fifth interface is in the faulty state, wherein the second PE device connects to the CE device using the fifth interface; and send, in response to the determining that the fifth interface is in the faulty state, the data packet to the first PE device (para. [0053] communication link 16E may fail in the example of FIG. 1. PE router 10B stop sending BFD reply messages for BFD session 20B that corresponds to ESI 200 because PE router 10B cannot forward network packets to CE router 8B for ESI 200. PE router 10C may determine that BFD session 20B has terminated or been interrupted and therefore network traffic can no longer flow from PE router 10C to CE router 8B via a path that includes PE router 10B. As such, PE router 10C may re-direct network traffic for Ethernet Segment 14 to other PE routers that are also operating in active-active mode for Ethernet Segment 14, such as PE router 10A).

Regarding independent claim 18, claim corresponds to independent claim 1 and is therefore rejected for similar reasoning. Singh further discloses a computer program product comprising computer-executable instructions stored on a non-transitory computer storage medium that, when executed by a processor(see Fig. 1).

Regarding claim 19, claim 18 is incorporated.  Claim 19 corresponds to claim 2 is therefore rejected for similar reasoning.

Regarding claim 20, claim 18 is incorporated.  Claim 20 corresponds to claim 3 is therefore rejected for similar reasoning.

7.	Claims 4, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20170099180 A1) hereinafter referred as Singh in view of  Atlas et al. (US 9270426 B1) hereinafter referred as Atlas and further in view of Ashwood-Smith (US 20100014442 A1).

Regarding claims 4, claim 1 is incorporated. Singh in view of Atlas may not explicitly discloses wherein avoiding sending the data packet to the second PE device comprises discarding the data packet.
However, Ashwood-Smith discloses  wherein avoiding sending the data packet to the second PE device comprises discarding the data packet (see paragraph [0025] the presence of any inconsistency in end-to-end topology views simply result in the packet being discarded with absolutely no chance of looping).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Singh in view of Atlas and include wherein avoiding sending the data packet to the second PE device comprises discarding the data packet using the teaching of Ashwood-Smith. The motivation for doing so would have been in order to route data packet efficiently through the network with minimal probability of looping as the packets are allowed to flow along end-to-end path consistent for the instance of topology. (Ashwood-Smith’s [0034]).

	Regarding claim 9 , claim 6 is incorporated.  Claim 9 corresponds to claim 4 is therefore rejected for similar reasoning.
Regarding claim 16, claim 11 is incorporated.  Claim 16 corresponds to claim 4 is therefore rejected for similar reasoning.

8.	Claims 5, 10, 17,  21-22 and 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20170099180 A1) hereinafter referred as Singh in view of  Atlas et al. (US 9270426 B1) hereinafter referred as Atlas and further in view of Brissette et al. (US 20180375763 A1) hereinafter referred as Brissette.
Regarding claim 5,  claim 1 is incorporated. Singh in view of Atlas may not explicitly disclose wherein the method is applied to a Segment Routing (SR) over Internet Protocol (IP) version 6 (IPv6) (SRv6) Ethernet virtual private network (VPN) (EVPN), and wherein the first identifier is in an SRv6-VPN segment identifier (SID) attribute.
However, Brissette discloses wherein the method is applied to a Segment Routing (SR) over Internet Protocol (IP) version 6 (IPv6) (SRv6) Ethernet virtual private network (VPN) (EVPN), and wherein the first identifier is in an SRv6-VPN segment identifier (SID) attribute ( paragraph [0044] SIDs are advertised in a new SRv6-VPN SID TLV, which is optional transitive BGP Prefix SID attribute. … the BGP ingress router receiving this BGP route advertisement then encapsulates the received packet into a SRv6 packet or inserts a SRv6 SRH into a received IPv6 packet. The advertising of the SRv6 SID in the SRv6-VPN SID TLV also identifies the value of the SID or SIDs to include in the SRH of the packet. In one embodiment, a BGP speaker supporting a SRv6 underlay network distributes SIDs per route via the BGP SRv6 Attribute).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Singh in view of Atlas and include wherein the method is applied to a Segment Routing (SR) over Internet Protocol (IP) version 6 (IPv6) (SRv6) Ethernet virtual private network (VPN) (EVPN), and wherein the first identifier is in an SRv6-VPN segment identifier (SID) attribute using the teaching of Brissette. The motivation for doing so would have been in order to enable a remote PE router to improve convergence time in response to a link failure. (Brissette’s [0045]).

Regarding claim 10, claim 6 is incorporated.  Claim 10 corresponds to claim 5 is therefore rejected for similar reasoning.
Regarding claim 17, claim 11 is incorporated.  Claim 17 corresponds to claim 5 is therefore rejected for similar reasoning.

Regarding claim 21, claim 1 is incorporated. Singh in view of Atlas may not explicitly disclose wherein the first identifier is a Segment Routing over Internet Protocol version 6 (SRv6) segment identifier (SID) associated with forwarding a packet through a local outbound interface associated with the SRv6 SID.  However, Brissette discloses wherein the first identifier is a Segment Routing over Internet Protocol version 6 (SRv6) segment identifier (SID) associated with forwarding a packet through a local outbound interface associated with the SRv6 SID ( paragraph [0038] Packet switching device 200 also has a control plane with one or more processing elements 202 for managing the control plane and/or control plane processing of packets associated with EVPN using a SRv6 Underlay Network and SRv6-enhanced Border Gateway Protocol (BGP) signaling. Packet switching device 200 also includes other cards 204 (e.g., service cards, blades) which include processing elements that are used in one embodiment to process (e.g., forward/send, drop, manipulate, change, modify, receive, create, duplicate, perform SR gateway functionality possibly with shared memory with one or more service functions, apply a service according to one or more service functions) packets associated with EVPN using a SRv6 Underlay Network and SRv6-enhanced Border Gateway Protocol (BGP) signaling…[0043] To support various SRv6-based EVPN overlay services, advertises SIDs using any BGP route-type. To support various SRv6-based EVPN overlay services, one embodiment advertises SIDs using a BGP route-type 1, 2, 3 and/or 5. [0044] These SIDs are advertised in a new SRv6-VPN SID TLV, which is optional transitive BGP Prefix SID attribute. This attribute serves multiple purposes. The advertising of the SRv6 SID in the SRv6-VPN SID TLV identifies that the BGP egress router is reachable via a SRv6 underlay network. The BGP ingress router receiving this BGP route advertisement then encapsulates the received packet into a SRv6 packet or inserts a SRv6 SRH into a received IPv6 packet. The advertising of the SRv6 SID in the SRv6-VPN SID TLV also identifies the value of the SID or SIDs to include in the SRH of the packet. In one embodiment, a BGP speaker supporting a SRv6 underlay network distributes SIDs per route via the BGP SRv6 Attribute).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Singh in view of Atlas and include wherein the first identifier is a Segment Routing over Internet Protocol version 6 (SRv6) segment identifier (SID) associated with forwarding a packet through a local outbound interface associated with the SRv6 SID using the teaching of Brissette. The motivation for doing so would have been in order to enable a remote PE router to improve convergence time in response to a link failure. (Brissette’s [0045]).

Regarding claim 22, claim 1 is incorporated. Singh in view of Atlas may not explicitly disclose wherein the first identifier is a Segment Routing over Internet Protocol version 6 (SRv6) segment identifier (SID) associated with forwarding a packet through an local outbound interface associated with the SRv6 SID in an entry that matches a destination medium access control (MAC) address. However,  wherein the first identifier is a Segment Routing over Internet Protocol version 6 (SRv6) segment identifier (SID) associated with forwarding a packet through an local outbound interface associated with the SRv6 SID in an entry that matches a destination medium access control (MAC) address ([0033]-[0034], [0038] network 100 includes client networks 101 and 103 (which are the same network in one embodiment) external to network 110, which includes edge nodes (e.g., SRv6 and/or MPLS) 111 and 113 and a network 112 of nodes (e.g., routers, hosts, gateways, and service functions) some, none, or all of which may be SR-capable nodes. In response to receiving a native packet, a SR edge node 111, 113 identifies a SR policy (e.g., list of one or more segments) through or to which to forward a SR packet encapsulating the native packet. Continuing with process block 138, an egress lookup operation is performed on the outbound packet to determine forwarding information, with the packet being forwarded accordingly. Processing proceeds to process block 149. [0065] EVPN route type-2 is used to advertise MAC or MAC+IP address reachability for unicast traffic through MP-BGP to all other PEs in a given EVPN instance. a MAC/IP Advertisement route type is encoded as follows for SRv6 Core. [0131]  the “Endpoint with decapsulation and specific unicast MAC L2 table lookup” function (End.DT2U for short). When N receives a packet destined to S and S is a local End.DT2U SID, N does).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Singh in view of Atlas and include wherein the first identifier is a Segment Routing over Internet Protocol version 6 (SRv6) segment identifier (SID) associated with forwarding a packet through an local outbound interface associated with the SRv6 SID in an entry that matches a destination medium access control (MAC) address using the teaching of Brissette. The motivation for doing so would have been in order to enable a remote PE router to improve convergence time in response to a link failure. (Brissette’s [0045]).
Regarding claim 24, claim 6 is incorporated.  Claim 24 corresponds to claim 21 is therefore rejected for similar reasoning.
Regarding claim 25, claim 6 is incorporated.  Claim 25 corresponds to claim 22 is therefore rejected for similar reasoning.

9.	Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20170099180 A1) hereinafter referred as Singh in view of  Atlas et al. (US 9270426 B1) hereinafter referred as Atlas and further in view of Li et al.(US 20150003458 A1) hereinafter referred as  Li.

Regarding claim 23, claim  5 is incorporated. Singh in view of  Atlas  may not explicitly discloses sending, to the second PE device, a Border Gateway Protocol (BGP) message comprising a Segment Routing over Internet Protocol version 6 virtual private network (SRv6-VPN) segment identifier (SID) attribute, wherein the SRv6-VPN SID attribute is a bypass attribute, and wherein the first identifier is a bypass value of the bypass attribute.  However Li discloses sending, to the second PE device, a Border Gateway Protocol (BGP) message comprising a Segment Routing over Internet Protocol version 6 virtual private network (SRv6-VPN) segment identifier (SID) attribute, wherein the SRv6-VPN SID attribute is a bypass attribute, and wherein the first identifier is a bypass value of the bypass attribute ( [Abstract] Boarder Gateway Protocol (BGP) signaling in virtual private network (VPN) communications. For example, a first network element may encode Multiprotocol Label Switching (MPLS) information in a Network Layer Reachability Information (NLRI) label field that is longer than 24 bits, and transmit a BGP update message comprising a BGP attribute to a second network element. The BGP attribute comprises the NLRI and a specific Subsequent Address Family Identifier (SAFI) value. The specific SAFI value signals to the second network element, upon reception of the BGP update message by the second network element, that the NLRI label field is more than 24 bits long.[0030] an enhanced MPLS header that has the capacity to support greater than about one million addresses may be used to facilitate segment routing. A segment identification (SID) may require an about 32-bit long value to use for topological and/or service instructions. An MPLS header with at least an about 32-bit long address label space may properly support the about 4 billion possible segments in a routing domain. [0043]-[0044] The NLRI 500 may be unique to BGP-4 and may allow BGP to carry super-netting information as well as perform aggregation. [0047] One BGP OPEN message may include multiple SAFI values to indicate support of multiple capabilities. SAFI may be used in BGP attributes MP_REACH_NLRI and MP_UNREACH_NLRI for BGP update messages. The two attributes used with different SAFIs may allow MP-BGP to support a variety of protocols. [0052] a BGP update message comprising a BGP attribute to a second network element functioning as a respective BGP peer. The BGP attribute, denoted as MP_REACH_NLRI, may comprise the NLRI and a specific SAFI value (e.g., between 9-63). The specific SAFI value may indicate or signal to the second network element, upon reception of the BGP update message by the second network element, that the NLRI label field is more than 24 bits long. The SAFI value distinguishes the NLRI from other NLRIs that do not contain Big Label Values. In an example embodiment, the SAFI value is a specific value assigned by the IANA).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Singh in view of Atlas and include sending, to the second PE device, a Border Gateway Protocol (BGP) message comprising a Segment Routing over Internet Protocol version 6 virtual private network (SRv6-VPN) segment identifier (SID) attribute, wherein the SRv6-VPN SID attribute is a bypass attribute, and wherein the first identifier is a bypass value of the bypass attribute using the teaching of Li. The motivation for doing so would have been in order to utilize a length indicator to indicate length of big label, thus enabling big label value to provide required number of virtual network addresses without requiring unnecessary data overhead in a MPLS big label header ([para. 0040]).
Regarding claim 26, claim 10 is incorporated.  Claim 26 corresponds to claim 23 is therefore rejected for similar reasoning

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday-Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448